Citation Nr: 1627105	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-23 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a respiratory disability, claimed as bronchitis and pneumonia. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for right knee disability, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to January 1974. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from May 2009, November 2009, and January 2011 rating decisions of several Department of Veterans Affairs (VA) Regional Offices (RO).  The Cleveland RO currently has jurisdiction over this matter. 

In March 2012, the Veteran presented testimony at a videoconference before the undersigned Veterans' Law Judge.  A transcript has been associated with the claims file. 

The claims for service connection for pneumonia and bronchitis have been recharacterized as a claim for service connection for a respiratory disability to encompass potentially relevant symptoms and to better comport with the medical evidence of record.  See Brokowski v. Shinseki,  23 Vet. App. 79 (2009). 

The Board remanded the claims to the RO in April 2014.  Following remand, the Board determines that the record is adequate for the decisions being rendered on appeal.  

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss disability of either ear.   

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's chronic obstructive pulmonary disease is related to service.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's depressive mood disorder is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for service connection for a pulmonary disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Hearing loss

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.   

Service treatment records are silent for reference to hearing loss, and on service discharge examination in December 1973, the Veteran denied having or having had ear trouble or hearing loss, and his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
30
0
LEFT
15
5
0
0
0

On VA evaluation in August 2005, the Veteran complained of reduced hearing for the last 2-3 years.  He did work in construction and was exposed to loud noises.  

On VA examination for compensation purposes in October 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
25
LEFT
20
20
15
25
25

Speech recognition scores, using the Maryland CNC test, were 94 percent in each ear.  The examiner reported that the Veteran's hearing was normal in the right ear and that it was within normal limits from 500 through 4000 Hz in the left ear.  There was a mild loss at 6000 Hz in the left ear.  

In April 2014, the Board remanded the case to the RO for another VA examination, as the Veteran had indicated that his hearing had become worse.  

On VA examination for compensation purposes in October 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
25
25
LEFT
5
15
10
15
15

Speech recognition scores, using the Maryland CNC test, were 94 percent in the right ear and 96 percent in the left ear.  The examiner reported that the Veteran's hearing was normal in each ear.  

Based on the evidence, the Board finds that service connection is not warranted for hearing loss disability of either ear, as it is not shown.  The preponderance of the evidence including the controlled audiometry from the 2010 and 2014 VA examination reports shows that the Veteran does not have a current hearing loss disability of either ear as required by 38 C.F.R. § 3.385.  The test results show that the Veteran did not have an auditory threshold of 40 decibels or more in either ear for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz; auditory thresholds for at least 3 of those frequencies of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  This being the case, service connection cannot be granted for hearing loss disability of either ear.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  The Board notes that if the Veteran's hearing acuity decreases in the future so that the regulatory criteria to prove current disability are met, he may request that his claim for service connection for hearing loss be reopened.  

Respiratory disability

The Veteran testified at the March 2012 hearing that during service, he was hospitalized at Fort Knox from February to April 1973 and treated for pneumonia and bronchitis.  He further testified that he has been treated by VA for pneumonia since 1974.  In a May 2012 statement, his sister said the Veteran told her that he had "bouts with bronchitis, ear infections and pneumonia" during service but did not seek treatment because of an experience he had in boot camp.  She said that while the Veteran was in boot camp, he "fell out cold during formation" and was taken to the hospital and treated for pneumonia and was told he had chronic bronchitis.  When he returned to training, he felt he had "let his buddies down."  Thereafter, he treated himself.  

In the prior remand, the Board directed that appropriate action be taken to obtain any inservice hospitalization records.  Thereafter, the Appeals Management Center initiated a Personnel Information Exchange System (PIES) request for inpatient clinical records for the period identified by the Veteran.  A May 2014 response noted that no records were located.  

Service treatment records are silent for reference to respiratory problems, and on service discharge examination in December 1973, the Veteran denied having or having had pulmonary problems including asthma, shortness of breath, pain or pressure in his chest, and chronic cough; additionally, his lungs and chest, as well as a chest X-ray, were normal.  No pertinent defects or diagnoses were noted.  

On VA evaluation of the Veteran in December 1976, a history of pneumonia in 1976 was reported.  System review was negative for cough, sputum, pleurisy, pneumonia, shortness of breath, wheezing, asthma, chest pain, and shortness of breath.  On evaluation, configuration of his thorax was symmetrical bilaterally; his chest was clear to auscultation and percussion; and respiratory movements, percussion, and breath sounds were normal.  A chest X-ray showed clear lungs and no lesions in the chest.  

On VA evaluation in May 1995, the Veteran denied dyspnea and his chest was clear to auscultation and symmetrical.  In December 1996, he reported a cough for 1 week and the assessment was probable pneumonia.  An antibiotic was prescribed.  In January 1995 his lungs were clear, but a chest X-ray was ordered, as he was coughing and had a history of smoking.  In September 1995 and October 1997, his lungs were clear.  A chest X-ray showed clear lungs in January 1996.  The Veteran's lungs were clear in November 2002.  

In April 2009, the Veteran reported that he was treated for pneumonia in service between February and March 1973, and that disability from it began in October 1973.  

A September 2011 VA medical record lists chronic obstructive pulmonary disease as an active problem and notes that the Veteran was on albuterol.    

In March 2012, the Veteran testified that he fell out of formation during service between February and April 1973, and was put in the dispensary and told that he had bronchitis and pneumonia.  

On VA examination in 2014, the Veteran reported that he had some bronchitis in service and began to smoke in service.  He had smoked 1 pack per day for about 40 years.  A chest X-ray from November 2013 had shown no evidence of pneumonia.  The examiner reported that the Veteran has chronic obstructive pulmonary disease and that it was less likely than not related to service.  The rationale was that the Veteran was an adult lifetime smoker of 1 pack per day for 40 years, and that smoking was the number one cause of chronic obstructive pulmonary disease.  His chest X-ray did not show evidence of environmental exposure lung disease.  

Based on the evidence, the Board concludes that service connection is not warranted for chronic obstructive pulmonary disease, the only currently diagnosed respiratory disorder.  Other respiratory disability, such as pneumonia, must be currently present in order for service connection to be granted for it.  See Rabideau, supra.  The preponderance of the evidence indicates that the Veteran's chronic obstructive pulmonary disease was not manifest in service and is unrelated to service.  The Veteran's service treatment records are silent for reference to pulmonary problems, he denied having or having had pulmonary problems on service discharge examination in December 1973, and his chest and lungs were normal at that time, as was a chest X-ray.  Over many years starting after service, he largely denied chronic and acute pulmonary symptoms and/or problems, and chronic pulmonary disease was not found despite consideration of clinical and X-ray findings.  The first indication of chronic obstructive pulmonary disease was many years after service, and the VA examiner who considered the matter of relationship to service in 2014 found that it was less likely than not related to service.  The examiner reviewed the Veteran's medical history and noted that the Veteran was an adult lifetime smoker of 1 pack per day for 40 years, and that smoking was the number one cause of chronic obstructive pulmonary disease.  Even if the Veteran smoked tobacco products during service, as was reported on VA examination in 2014, service connection is not permitted for disease attributable to the Veteran's use of tobacco products in service.  38 U.S.C.A. § 1103 (West 2014).  

While the VA examiner in 2014 did not address the Veteran's report of continuity of symptomatology without treatment following service discharge, as was requested on remand in April 2014, the record as described above does not support a finding of continuous symptoms of a chronic respiratory disability since service.  

The Board has considered the statements from the Veteran and his sister that he was hospitalized and treated for bronchitis and pneumonia during boot camp and then treated himself after, but finds those assertions inconsistent with the contemporaneous records, and as such, rejects them.  A search for hospitalization records for the period identified by the Veteran was negative.  Further, he himself denied any history of respiratory problems or current related complaints upon examination at separation.  When seen by VA in 1976, he gave a history of pneumonia in 1976.  He made no reference to any in-service diagnosis or hospitalization.  He has provided no reason as to why he would cover up past or present pulmonary symptoms on service discharge examination, and as to why no chronic pulmonary disease was found at that time or for many years following service, despite numerous clinical evaluations and X-rays of his pulmonary system in the interim.  Thus, the Board concludes that the Veteran's testimony and the statement of his sister are not reliable and consistent with the other evidence.

As the preponderance of the evidence is against the claim, service connection for a respiratory disability is denied.  

Psychiatric disorder

Service treatment records are silent for reference to psychiatric problems, and on service discharge examination in December 1973, the Veteran denied having or having had psychiatric symptoms and he was psychiatrically normal.  

On VA evaluation in December 1976, when the Veteran was seeking treatment for low back pain, he stated that his job "gets on his nerves."  System review was negative for memory change, trouble with decisions, sleep disturbance, crying spells, thoughts of suicide, difficulty with work, fatigue, loss of appetite, trouble with sex life, social withdrawal, hallucinations, improbable beliefs, anxiety, and depression.  The Veteran was cooperative and clean and had appropriate behavior.  Mental status evaluation showed that he was oriented times 3 and had normal memory, mood, and consciousness.  He was alert and pleasant and had an appropriate mood.  He "seem[ed] slightly anxious about pain."  No psychiatric disorder was diagnosed.  

On VA evaluation in February 2009, the diagnosis was mood disorder due to general medical condition (chronic pain).  In December 2009, a VA psychiatrist indicated that the Veteran's first visit with him was in September 2008, and that the assessment was mood disorder due to general medical condition (chronic pain).   

On VA psychiatric examination in January 2012, it was opined that the Veteran did not have PTSD, and it was explained why in light of the diagnostic criteria for it.  The diagnosis was mood disorder.   
 
On VA psychiatric examination in October 2014, the examiner indicated that the Veteran does not meet the criteria for a diagnosis of PTSD under DSM-5.  The Veteran had reported one event in service that he considered to be traumatic, and it involved a training exercise where he dropped a live grenade.  He was pulled out safely and did not sustain any type of injury.  The examiner indicated that this event did not meet the criteria for a traumatic stressor.  The only symptoms the Veteran reported were recurrent dreams (not related to this event), irritability, depressed mood, and sleep disturbances.  The diagnosis was depressive disorder which was more likely than not related to stressful experiences (financial problems and loss of relationships and medical conditions (including stroke)) that he experienced post-service.   

Based on the evidence of record, the Board concludes that service connection is not warranted for a psychiatric disorder.  The preponderance of the evidence shows that the Veteran currently has a depressive mood disorder, and that it was not manifest in service and is unrelated to service.  While he claims to have been treated in service, and that it began in service, this is not shown, and he has provided no explanation as to why he denied having or having had pertinent symptomatology on service discharge examination in December 1973, and he was psychiatrically normal at that time.  The earliest treatment indicated for the diagnosed depressive mood disorder was in 2009, and the VA examiner in October 2014 indicated that it was more likely than not related to stressful experiences (financial problems and loss of relationships and medical conditions (including stroke)) that he experienced post-service.  His VA mental health care provider has similarly attributed it to post-service chronic pain.  While the Veteran has complained about what happened to him in service, there is no indication that he has a chronic psychiatric disorder as a result of it.  No medical professionals have related his current psychiatric disease to service and a psychiatric system review early on, in December 1976, was largely normal, with anxiety only about his job and about pain, which was from back ache of 6 months duration.

The only other evidence in the record concerning the etiology of the Veteran's psychiatric disorder are the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 


ORDER

Service connection for bilateral hearing loss disability is denied. 

Service connection for a respiratory disability is denied. 

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

Right knee disorder

The Board previously remanded the matter of service connection for right knee arthritis to obtain a medical opinion as to whether the Veteran's right knee arthritis was caused or aggravated by his service-connected left knee and/or low back disability.  The VA medical opinion which was obtained in November 2014, however, concerned only the matter of direct, proximate causation between the Veteran's left knee disability and his right knee disability, and did not opine on the matter of aggravation by the left knee disability, or on the matter of whether his right knee arthritis was caused or aggravated by his low back disability.  Accordingly, per Stegall v. West, 11 Vet. App. 268 (1998), remand for another VA medical opinion is required, as indicated below.  This action is required in order to assist the Veteran pursuant to 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA examination or medical opinion for his claim for service connection for a right knee disability.  The claims file should be made available to the examiner for review in connection with the examination.  Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current right knee disability, to include arthritis, was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any current right knee disability was caused by his service-connected left knee or low back disabilities?  

(c) Is it at least as likely as not that the Veteran's service-connected left knee or low back disabilities, aggravated any current right knee disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right knee disability present (i.e., a baseline) before the onset of the aggravation. 

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


